

117 S1031 ES: To require the Comptroller General of the United States to conduct a study on disparities associated with race and ethnicity with respect to certain benefits administered by the Secretary of Veterans Affairs, and for other purposes. 
U.S. Senate

text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



117th CONGRESS1st SessionS. 1031IN THE SENATE OF THE UNITED STATESAN ACTTo require the Comptroller General of the United States to conduct a study on disparities associated with race and ethnicity with respect to certain benefits administered by the Secretary of Veterans Affairs, and for other purposes. 1.Government Accountability Office study on disparities associated with race and ethnicity with respect to certain benefits administered by the Secretary of Veterans Affairs(a)Study requiredThe Comptroller General of the United States shall conduct a study— (1)to assess whether there are disparities associated with race and ethnicity with respect to—(A)compensation benefits administered by the Secretary of Veterans Affairs; (B)disability ratings determined by the Secretary, with specific consideration of disability evaluations based on pain; and (C)the rejection of fully developed claims for benefits under laws administered by the Secretary; and(2)to develop recommendations to facilitate better data collection on the disparities described in paragraph (1). (b)Initial briefingNot later than one year after the date of the enactment of this Act, the Comptroller General shall brief Congress on the initial results of the study conducted under subsection (a).(c)Final reportNot later than 240 days after the date on which the briefing required by subsection (b) is conducted, the Comptroller General shall submit to Congress a final report setting forth the results of the study conducted under subsection (a), including the recommendations developed under paragraph (2) of such subsection.Passed the Senate August 6 (legislative day, August 5), 2021.Secretary